DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  Line 7 recites the term “therfrom”.  It appears that this term is a misspelling and that the term “therefrom” was intended.  Appropriate correction is required.

Claim 6 objected to because of the following informalities:  In line 3, after “a separation unit”, it appears that punctuation such as a comma or semicolon was omitted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“optical film attaching unit” introduced claim 1.  The specification discloses that this function can be performed by rollers 121a, 121b.
“inspection unit which inspect the panel” introduced claim 1.  The specification discloses that the inspection unit may be measuring or defect inspection units that operation “through automatic optical inspection (AOI) that automatically determines whether the panel is defective based on a predetermined optical inspection reference”.

“separation unit which separates the optical film” introduced in claim 3.  The specification discloses that “the separation unit 180 may be a device which separates the optical films F1 and F2 from the panel P.”
“first panel storing unit which stores a first panel” introduced claim 5. The specification discloses that “The panel storing unit 170 may be a cassette having multiple partitioned spaces to store the multiple panels.”
“second panel storing unit which stores a second panel” introduced claim 5.  The specification discloses that “The panel storing unit 170 may be a cassette having multiple partitioned spaces to store the multiple panels.”
“separation unit wherein the separation unit separates either the first optical film or the second optical film” introduced in claim 6.  The specification discloses that “the separation unit 180 may be a device which separates the optical films F1 and F2 from the panel P.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada (US 2010/0282406 A1) in view of LG Chem ‘810 (KR 10-2017-0119810 A) and LG Chem ‘355 (KR 10-2017-0092355 A)

As to claim 1, Kitada discloses a display unit manufacturing system (see especially Figure 2) comprising: 
a panel conveyance route (such as the route created by feeder mechanism M1, first feeder 12, second feeder 22, and feeder mechanism R; see also Figure 5) including an optical film attaching unit (first bonding apparatus 18 and/or second bonding apparatus 28) for attaching an optical film to a panel to prepare a panel having an optical film attached thereto; 
an inspection unit (inspecting apparatus 30; see especially paragraph 0091) which inspects the panel having the optical film attached thereto and identifies a defective panel (see also paragraph 0092, which discloses that “In the case that the non-defective is determined, the process gives way to the mounting process, and in the case that the defective is determined, the process again gives way to the reworking process or the defective is put on the shelf.”); 

However, LG Chem ‘810, in the translation, discloses that “The display unit manufacturing apparatus according to an embodiment of the present invention further includes a peeling unit 900 for peeling the optical film F from the panel P on which the optical film F recovered by the recovery unit 800 is laminated.  The panel P separated by the peeling unit 900 can be reused to manufacture the display unit. Further, in the peeling unit 900, a known means may be used to peel off the optical film from the panel.”.   LG Chem ‘810 discloses structures such as the collection unit that function as a panel storing unit, teaching in the translation that:
The display unit manufacturing apparatus according to the embodiment of the present invention may further include a collection unit 800 for collecting the panel P on which the optical film F determined to be defective by the inspection unit 700 is laminated.  
The collection unit 800 may include various conveying means capable of supporting and carrying the panel P on which the optical film F is laminated. For example, the collection unit 800 can use a conveyor belt or a conveying roller. 
In addition, the display unit manufacturing apparatus according to an embodiment of the present invention may include one or more recovery units 800. [ The recovery unit 800 can interlock with the inspection unit 700 to recover the panel or the like determined to be defective by the inspection unit 700. [ The display unit manufacturing apparatus may further include a first collection unit to a fourth collection unit that are respectively interlocked with the first to fourth inspection units and collect panels and the like. 

LG Chem ‘810, in the translation, also teaches that: 


LG Chem ‘355 additionally teaches that:
The control unit 800 can control the operation of the film attachment apparatus 1 as a whole. For example, when the control unit 800 senses a bad mark M marked from the base film 22 separated from the release film 28, It is possible to control the supply speed of the display panel 10 so as to prevent the display panel 10 from being attached to the display panel 10. 9, the control unit 800 controls the supply speed of the display panel 10 so that the defective mark M can be disposed between the display panels 10 .

Such speed controls and repeated rework structures can be used to create a panel storing unit which stores the defective panel after the optical film is separated therefrom; and a control unit which controls whether to supply the panel stored in the panel storing unit to the panel conveyance route and one would do so in order to reuse functional display panels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a panel storing unit which stores the defective panel after the optical film is separated therefrom; and a control unit which controls whether to supply the panel stored in the panel storing unit to the panel conveyance route as suggested by LG Chem ‘810 and LG Chem ‘355 in order to reuse functional display panels.

As to claim 2, Kitada does not disclose that the control unit controls the panel storing unit, and the panel storing unit supplies the panel stored in the panel storing unit to the panel conveyance route when a supply of panels from an upstream side of the panel conveyance route is not busy.

LG Chem ‘810, as noted above, discloses that: 
According to another embodiment of the present invention, the conveying step S100, the applying step S200, the laminating step S300, and the curing step S400 and S600 are performed for the panel P separated in the collecting step S700 It can be repeated. In addition, a cleaning step, a defoaming step, a position adjustment step, an inspection step (S500), and a collection step (S700) may be additionally performed on the panel separated in the collection step (S700).

LG Chem ‘810 discloses structures that function as a panel storing unit, such as “The panel transfer unit 100 supports the panel P and may include various conveying means capable of conveying. For example, the panel transfer unit 100 can use a conveyor belt or a conveying roller.”  Additionally, LG Chem ‘355 as noted above also discloses that “a control unit 800 can control the supply speed of a display panel 10”.  Such speed controls and repeated rework structures can be used to create a panel storing unit which stores the defective panel after the optical film is separated therefrom; and a control unit which controls whether to supply the panel stored in the panel storing unit to the panel conveyance route and one would do so in order to reuse functional display panels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control unit controls the panel storing unit, and the panel storing unit supplies the panel stored in the panel storing unit to the panel conveyance route when a supply of panels from an upstream side of the panel conveyance route is not busy as suggested by LG Chem ‘810 and LG Chem ‘355 in order to reuse functional display panels.


However, LG Chem ‘810 discloses a separation unit which separates the optical film from the defective; and a panel auxiliary conveyance route which conveys the defective panel, after the optical film is removed therefrom, from the separation unit to the panel storing unit..  See the translation of LG Chem ‘810, disclosing “The display unit manufacturing apparatus according to an embodiment of the present invention further includes a peeling unit 900 for peeling the optical film F from the panel P on which the optical film F recovered by the recovery unit 800 is laminated .”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a separation unit which separates the optical film from the defective; and a panel auxiliary conveyance route which conveys the defective panel, after the optical film is removed therefrom, from the separation unit to the panel storing unit as suggested by LG Chem ‘810 in order to reuse functional display panels.

As to claim 4, Kitada discloses a first panel conveyance route which includes a first optical film attaching unit to attach a first optical film to a first surface of the panel (such as the portion of the route created by feeder mechanism M1, first feeder 12,  and first bonding apparatus 18); and 
a second panel conveyance route which includes a second optical film attaching unit to attach a second optical film to a second surface of the panel (such as the route created by feeder mechanism M1, second feeder 22, and feeder mechanism R and/or second bonding apparatus 

As to claim 5, Kitada does not disclose a first panel storing unit which stores a first panel from which the first optical film is separated, and supplies the first panel to the first panel conveyance route; and a second panel storing unit which stores a second panel from which the second optical film is separated, and supplies the second panel to the second panel conveyance route.
However, LG Chem ‘810 makes obvious a first panel storing unit which stores a first panel from which the first optical film is separated, and supplies the first panel to the first panel conveyance route; and a second panel storing unit which stores a second panel from which the second optical film is separated, and supplies the second panel to the second panel conveyance route.  The translation of LG Chem ‘810 discloses that:
The display unit manufacturing apparatus according to an embodiment of the present invention may include one or more inspection units 700. [ The display unit manufacturing apparatus includes, for example, a first inspection unit (not shown) for inspecting a defective portion of the panel P to be conveyed before the laminating process is performed to determine whether the panel P is defective, A second inspection unit (not shown) for checking whether the lamination position of the optical film F is good or bad and judging whether the lamination is good or not, the accuracy of laminating position of the optical film F to be laminated on the second side of the panel P, A fourth inspection unit (not shown) for checking whether the attachment is defective after defoaming the panel P laminated on both sides of the optical film F, Time).

The translation of LG Chem ‘810 also teaches that: 
According to another embodiment of the present invention, the conveying step S100, the applying step S200, the laminating step S300, and the curing step S400 and S600 are performed for the panel P separated in the collecting step S700 It can be repeated. In addition, a cleaning step, a defoaming step, a position adjustment step, an inspection step (S500), and a collection step (S700) may be additionally performed on the panel separated in the collection step (S700).

Additionally, duplication of parts and structures is obvious (MPEP 2144.04), such as utilizing duplicate storing units to receiving panels after different defect regions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a first panel storing unit which stores a first panel from which the first optical film is separated, and supplies the first panel to the first panel conveyance route; and  a second panel storing unit which stores a second panel from which the second optical film is separated, and supplies the second panel to the second panel conveyance route as suggested by LG Chem ‘810 in order to reuse functional display panels.

As to claim 6, Kitada does not disclose a separation unit wherein the separation unit separates either the first optical film or the second optical film from the panel when it is determined that the panel is defective and the defect is caused by the first optical film or the second optical film, respectively, wherein the separation unit separates both the first optical film and the second optical film from the panel when it is determined that the panel is defective and the defect is caused by both the first optical film and the second optical film, and wherein the first panel storing unit stores the panel from which both the first optical film and the second optical film are separated.
However, LG Chem ‘810 makes obvious a separation unit wherein the separation unit separates either the first optical film or the second optical film from the panel when it is determined that the panel is defective and the defect is caused by the first optical film or the second optical film, respectively, wherein the separation unit separates both the first optical film and the second optical film from the panel when it is determined that the panel is defective and the defect is caused by both the first optical film and the second optical film, and wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a separation unit wherein the separation unit separates either the first optical film or the second optical film from the panel when it is determined that the panel is defective and the defect is caused by the first optical film or the second optical film, respectively, wherein the separation unit separates both the first optical film and the second optical film from the panel when it is determined that the panel is defective and the defect is caused by both the first optical film and the second optical film, and wherein the first panel storing unit stores the panel from which both the first optical film and the second optical film are separated as suggested by LG Chem ‘810 in order to reuse functional display panels.

As to claim 7, Kitada discloses that the optical film attaching unit includes a pair of rollers (pressing roller 181, 281 and guide roller 182, 282) which are disposed to be vertically spaced apart from each other with the panel interposed therebetween, and an interval between the pair of rollers is adjusted based on whether the second optical film is attached to the panel 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK